DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	Applicant's election without traverse of claims 1-17 in the reply filed on 10/12/2022 is acknowledged.
3. 	Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species. 
4. 	Applicant cancelled claims 18-20; and added claims 21-23.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2021/0035975) (hereafter Kim).
Regarding claim 21, Kim discloses a method for manufacturing an IC structure, comprising: 
forming a gate structure 220 (Fig. 5, paragraph 0024) over a substrate (region below 190 in Fig. 5); 
etching a recess 240 (Fig. 5, paragraph 0029) in the substrate (region below 190 in Fig. 5) adjacent the gate structure 220 (Fig. 5); 
forming a sacrificial epitaxial plug 250 (Fig. 7, paragraph 0032) in the recess 240 (Fig. 7) in the substrate (region below 190 in Fig. 7); 
forming a source/drain epitaxial structure 390 (Fig. 13, paragraph 0050) over the sacrificial epitaxial plug 250 (Fig. 13); 
replacing the gate structure 220 (Fig. 13) with a metal gate structure 502 (Fig. 16, paragraph 0059); and 
replacing the sacrificial epitaxial plug 250 (Fig. 16) with a backside via 520 (Fig. 18, paragraph 0066).  
Regarding claim 22, Kim further discloses the method of claim 21, further comprising: replacing the substrate (region between 110 and 174 in Fig. 9) with a dielectric layer 380 (Fig. 10, paragraph 0049) prior to replacing the sacrificial epitaxial plug 250 (Fig. 16) with the backside via 520 (Fig. 18, paragraph 0066).  
Regarding claim 23, Kim further discloses the method of claim 21, wherein the sacrificial epitaxial plug 250 (Fig. 7, paragraph 0034, wherein “SiGe”) comprises SiGe, and the source/drain epitaxial structure 390 (Fig. 13, paragraph 0052, wherein “a single crystalline silicon layer doped with n-type impurities”) is a n-type feature.

Allowable Subject Matter
Claims 1-17 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Kim et al. (US 2021/0035975), discloses etching a first recess (leftmost 240 in Fig. 5, paragraph 0029) and a second recess (middle 240 in Fig. 5, paragraph 0029) in a substrate (region below 190 in Fig. 5); forming a sacrificial epitaxial plug 250 (Fig. 7, paragraph 0032) in the first recess (leftmost 240 in Fig. 7) in the substrate (region below 190 in Fig. 7); forming a first source/drain epitaxial structure (rightmost 390 in Fig. 13, paragraph 0050) and a second source/drain epitaxial structure (middle 390 in Fig. 13, paragraph 0050); and forming a backside via 520 (Fig. 18, paragraph 0066) but fails to disclose forming a first epitaxial feature and a second epitaxial feature respectively in the first recess and the second recess, wherein the first epitaxial feature is over the sacrificial epitaxial plug; forming a first source/drain epitaxial structure and a second source/drain epitaxial structure over the first epitaxial feature and the second epitaxial feature respectively; removing the sacrificial epitaxial plug and the first epitaxial feature to form a backside via opening exposing a backside of the first source/drain epitaxial structure; and forming a backside via in the backside via opening. Additionally, the prior art does not teach or suggest a method for manufacturing an integrated circuit (IC) structure, comprising: forming a first epitaxial feature and a second epitaxial feature respectively in the first recess and the second recess, wherein the first epitaxial feature is over the sacrificial epitaxial plug; forming a first source/drain epitaxial structure and a second source/drain epitaxial structure over the first epitaxial feature and the second epitaxial feature respectively; removing the sacrificial epitaxial plug and the first epitaxial feature to form a backside via opening exposing a backside of the first source/drain epitaxial structure; and forming a backside via in the backside via opening in combination with other elements of claim 1.
In addition, a closest prior art, Kim et al. (US 2021/0035975), discloses forming a sacrificial epitaxial plug 250 (Fig. 7, paragraph 0032) in the recess (leftmost 240 in Fig. 7) in the substrate (region below 190 in Fig. 7); forming a source/drain epitaxial structure 390 (Fig. 13, paragraph 0050); and forming a backside via 520 (Fig. 18, paragraph 0066) but fails to disclose forming an epitaxial feature over the sacrificial epitaxial plug and filling the side recess; forming a source/drain epitaxial structure over the epitaxial feature; etching the sacrificial epitaxial plug and the epitaxial feature to form a backside via opening in the dielectric layer; and forming a backside via in the backside via opening. Additionally, the prior art does not teach or suggest a method for manufacturing an integrated circuit (IC) structure, comprising: forming an epitaxial feature over the sacrificial epitaxial plug and filling the side recess; forming a source/drain epitaxial structure over the epitaxial feature; etching the sacrificial epitaxial plug and the epitaxial feature to form a backside via opening in the dielectric layer; and forming a backside via in the backside via opening in combination with other elements of claim 13.

A closest prior art, Kim et al. (US 2021/0035975), discloses a method for manufacturing an integrated circuit (IC) structure, comprising: etching a first recess (leftmost 240 in Fig. 5, paragraph 0029) and a second recess (middle 240 in Fig. 5, paragraph 0029) in a substrate (region below 190 in Fig. 5); forming a sacrificial epitaxial plug 250 (Fig. 7, paragraph 0032) in the first recess (leftmost 240 in Fig. 7) in the substrate (region below 190 in Fig. 7); forming a first source/drain epitaxial structure (rightmost 390 in Fig. 13, paragraph 0050) and a second source/drain epitaxial structure (middle 390 in Fig. 13, paragraph 0050); forming a gate structure 504 (Fig. 16, paragraph 0059) laterally between the first source/drain epitaxial structure (rightmost 390 in Fig. 16) and the second source/drain epitaxial structure (middle 390 in Fig. 16); and forming a backside via 520 (Fig. 18, paragraph 0066) but fails to teach forming a first epitaxial feature and a second epitaxial feature respectively in the first recess and the second recess, wherein the first epitaxial feature is over the sacrificial epitaxial plug; forming a first source/drain epitaxial structure and a second source/drain epitaxial structure over the first epitaxial feature and the second epitaxial feature respectively; removing the sacrificial epitaxial plug and the first epitaxial feature to form a backside via opening exposing a backside of the first source/drain epitaxial structure; and forming a backside via in the backside via opening as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-12 depend on claim 1.
In addition, a closest prior art, Kim et al. (US 2021/0035975), discloses a method for manufacturing an IC structure, comprising: forming a gate structure 220 (Fig. 5, paragraph 0024) over a substrate (region below 190 in Fig. 5); forming a plurality of spacers 230 (Fig. 5, paragraph 0029) on opposite sides of the gate structure 220 (Fig. 5); etching a recess (leftmost 240 in Fig. 5, paragraph 0029) in the substrate (region below 190 in Fig. 5) and a side recess (middle 240 in Fig. 5, paragraph 0029) between the substrate (region below 190 in Fig. 5) and one of the spacers 230 (Fig. 5); forming a sacrificial epitaxial plug 250 (Fig. 7, paragraph 0032) in the recess (leftmost 240 in Fig. 7) in the substrate (region below 190 in Fig. 7); forming a source/drain epitaxial structure 390 (Fig. 13, paragraph 0050); replacing the substrate (region between 110 and 174 in Fig. 9) with a dielectric layer 380 (Fig. 10, paragraph 0049); and forming a backside via 520 (Fig. 18, paragraph 0066) but fails to teach forming an epitaxial feature over the sacrificial epitaxial plug and filling the side recess; forming a source/drain epitaxial structure over the epitaxial feature; etching the sacrificial epitaxial plug and the epitaxial feature to form a backside via opening in the dielectric layer; and forming a backside via in the backside via opening as the context of claim 13. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 14-17 depend on claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        




/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813